Opinión disidente emitida por el
Juez Asociado Señor Mar-tínez Muñoz
con la cual está conforme el Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 7 de diciembre de 1972
Concurro con la mayoría en que los empleados irregulares, no permanentes, del gobierno y de sus agencias y de los municipios están constitucionalmente protegidos en sus em-pleos contra el despido discriminatorio por razón de ideas políticas. La larga tradición de discrímenes. por motivo de ideas políticas en el empleo municipal, como se apunta en la opinión mayoritaria, requiere que los tribunales escudriñen la prueba para asegurarse que verdaderamente no ha habido discrimen en la actuación de la autoridad nominadora.
Con lo que no puedo estar de acuerdo, sin embargo, es con el resultado a que se llega en este caso. Sin el beneficio de haber oído los testigos ni observado su comportamiento, la mayoría se ha convertido hoy en tribunal de instancia y en juzgador de una controversia de hecho que ni los demandantes ni los demandados plantearon adecuadamente, ni el tribunal re-currido resolvió, a saber: los motivos políticos del alegado despido como cuestión de hecho.
*993Las alegaciones de los reclamantes presentaron la si-guiente teoría: los demandantes (32 en total originalmente) eran empleados permanentes que fueron destituidos por razones políticas. La posición del recurrido siempre fue que los demandantes no eran empleados permanentes, sino irregu-lares, que abandonaron sus puestos y que fueron sustituidos por otros.
El juez sentenciador, en más de una ocasión, durante el juicio le expresó a las partes cuál era, según su criterio, el punto en controversia. El juez sentenciador sustentó el cri-terio, según aparece de las págs. 81-82 de la transcripción (pieza II), que si los empleados eran empleados regulares y si abandonaron el trabajo era necesario que se le formularan cargos a cada uno. El juez se expresó así, luego de haber declarado unos diez reclamantes:
“Señor Juez: (dirigiéndose al abogado de los demandantes)
Yo creo francamente, compañero, yo creo que estamos per-diendo el tiempo, porque aquí esto es una repetición de lo mismo, la misma cosa. Técnicamente lo que tiene el Tribunal que resolver es si estos empleados, bajo estas circunstancias son personal protegido por las disposiciones del Artículo 93 de la Ley Municipal, si un puestos [sic] es regular de la irregularidad del trabajo que desempeña. Utilizaría, con lo que se ha estipulado, el acto de conferencia municipal, quiero decir, conferencia municipal no, sino la conferencia preliminar con exhibits que se han sometido. Han delineado también el hecho esencial del empleo de estos demandantes con el Municipio y la regularidad con la cual trabajan en el Municipio. No estoy seguro en relación con el jornal, porque el jornal no es. . . .
Parte Demandante:
No, sería problema, porque nosotros podemos estipular, ade-más no es n'ecesario.
Señor Juez:
La cuestión es si estos empleados pidieron reposición si se reportaron al trabajo, abandonaron el trabajo. Yo lo considero esencial si un empleado regular, protegido por dicho Artículo 93, entonces la única reparación [sic] válida es mediante formula-*994ción de cargos, si el empleado abandona su puesto el Alcalde tiene que formularle cargos y se señala una audiencia y se de-termina si abandonó a no, ésa sea la justa causa que señale. De modo que estas circunstancias no releva al Alcalde del o de la formulación de cargos si se trata de empleados cubiertos y protegidos por el Artículo 93 de la Ley Municipal y cubierto por la Ordenanza de Méritos.
Parte Demandada:
Eh....
Señor Juez:
Estos relatos que están haciendo los testigos y luego la repregunta para impugnar lo que digamos en cuanto a si efecti-vamente vieron al Alcalde o no, si han estado presentes, no es nada material en el caso.”
El juez a quo, en su sentencia, concluyó que los empleados reclamantes no eran empleados regulares y sí caían “ [b]ajo la clasificación de personal irregular, excluidos del Servicio por Oposición” y que “ [d] ada la situación de derecho aplicable a la relación de estos peticionarios con el Municipio de Guay-nabo, este planteamiento (despido por razones políticas) re-sulta irrelevante e impertinente a sus casos particulares.”
El juez no formuló conclusión de hecho específica sobre la motivación política alegada. Tampoco “rechazó”, como se afirma en la opinión mayoritaria, la teoría y versión del de-mandado de que los demandantes no se presentaron a traba-jar. De los treinta y dos reclamantes, cuatro desistieron y sólo diez prestaron testimonio. De los diez, tres dejaron de aportar testimonio en el cual apoyar la determinación de hecho, que ahora formula la mayoría del tribunal, de que fueron destituidos por motivaciones políticas. (1)
Soy de opinión que corresponde a la sala sentenciadora, como tribunal de instancia, hacer aquellas determinaciones de hecho que por un concepto equivocado de la verdadera contro-versia (según ahora la vemos nosotros) consideró “irrelevante *995e impertinente a sus casos particulares.” A esos fines, dejaría sin efecto la sentencia apelada y devolvería el caso a la Sala sentenciadora para que procediese en forma consistente con lo antes expuesto.

 Estos tres son Manuel Crespo Reyes (págs. 83-37); Carmelo Robles (págs. 48-52); y Ambrosio Rosado (págs. 64-73).